Citation Nr: 1213122	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The appellant served in the Minnesota Army National Guard from July 1968 to September 1974 and from March 1976 to June 1976 which included periods of active duty for training (ACDUTRA) from October 1968 to March 1969, June 1969 to July 1969, July 11, 1970, to July 25, 1970, June 13, 1971, to June 27, 1971, June 10, 1972, to June 24, 1972, June 16, 1973, to June 30, 1973, and June 15, 1974, to June 29, 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Minneapolis, Minnesota, which denied the benefits sought on appeal.  The appellant appealed that decision to BVA, and the case was referred to the Board for appellate review.

The issue of whether clear and unmistakable error (CUE) exists in a July 2008 rating decision has been raised by the record.  See a March 2012 statement from the appellant's representative.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.  

2.  The appellant had bilateral hearing loss during a period of ACDUTRA.  


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.385 (2011); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the appellant's claim to establish service connection for bilateral hearing loss is being granted to the fullest extent, any error VA's duties to notify and/or assist the appellant would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

The Board observes that the appellant was provided a VA audiological examination in January 2008, and the RO also obtained a March 2009 addendum opinion from the January 2008 VA examiner.  However, the opinions provided are inadequate for the purposes of this decision.  

Specifically, the January 2008 opinion was partly based on the incorrect premise that "reservist/national guard member are not eligible for usual and customary VA compensation and pension benefits."  See the January 2008 VA examination report.  When the RO sought an addendum opinion from the January 2008 VA examiner addressing the etiology of the appellant's bilateral hearing loss, she stated "I cannot resolve this matter without resorting to mere speculation."  See the March 2009 addendum to the January 2008 VA examination report.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).  

However, as will be discussed below, the Board is granting the appellant's bilateral hearing loss claim.  As such, a remand for an adequate nexus opinion would merely cause avoidable delay and would not result in any additional benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id; see also 38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Veteran Status - ACDUTRA/INACDUTRA

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  The term "active duty for training" includes, inter alia, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(3).  

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of inactive duty for training (INACDUTRA), service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22 - 24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA or INACDUTRA, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including psychoses, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available in this appeal.  

Any individual who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA, and who is disabled from an injury incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  VA will determine whether such individual was so authorized or required to perform such duty and whether the individual was disabled from injury so incurred. In making such determination, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for or ceased to perform such duty; the method of travel employed; the itinerary; the method in which the travel was performed; and the immediate cause of disability.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this subsection, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e). 

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether the appellant was in active service, including ACDUTRA or INACDUTRA, at the time a claimed injury occurred.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

Discussion

Initially, the Board observes that the appellant does not have active service, but rather served on ADCUTRA and INACDUTRA.  Accordingly, he is not considered a "Veteran", and thus, he is not afforded certain presumptions which are enumerated above.  Nonetheless, the appellant's claim may prevail if the evidence shows that (1) he has a current disability that was caused or aggravated by an injury or disease incurred during a period of ACDUTRA or (2) he has a current disability that was caused or aggravated by an injury incurred during a period of INACDUTRA.  If service connection for either disorder is granted, the period of service corresponding to the incurred disease and/or injury will become "active service", and the appellant will be considered a "Veteran" for that period of service only.  

Bilateral Hearing Loss

In the present case, the appellant has consistently contended that his current bilateral hearing loss was caused by acoustic trauma incurred as a gunner during his periods of ACDUTRA and INACDUTRA in the Minnesota Army National Guard.  See e.g., statements from the appellant dated in October 2007, February 2008, May 2008 and June 2008.  His service records are congruent with his assertions concerning his Military Occupational Specialty (MOS) as a gunner.  Concerning this, the Board finds that the appellant's assertions concerning in-service noise exposure, an injury, are competent as the United States Court of Appeals for Veterans Claims (the Court) has held that persons such as the appellant are competent to report instances which they have experienced first-hand.  See Rucker, Layno and Cartwright, all supra; see also 38 C.F.R. § 3.159(a)(2).  Further, the appellant's statements are credible, as his MOS as a gunner in the National Guard, are congruent with his complaints of in-service exposure to acoustic trauma from small arms fire.  

The appellant has demonstrated that he has bilateral hearing loss for VA purposes.  See e.g., an August 2007 private audiogram from N.K., Au.D. and the January 2008 VA examination report.  

The appellant's induction and separation examination reports reflect that he scored 15/15 on whispered voice tests in July 1968 and March 1976, respectively.  Additionally, undated service treatment records reflect 15/15 whispered voice test results and an audiogram which reflects the following puretone thresholds:  





HERTZ




1000
2000
3000
4000
Avg.
RIGHT
0
0
N/A
0
0
LEFT
0
0
N/A
0
0

However, the appellant demonstrated a hearing loss during service.  Specifically, an audiogram performed on June 28, 1973, reflects the following puretone thresholds:  



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
10
10
35
45
25
LEFT
5
10
45
65
31.25

The June 28, 1973, audiogram reflects that the appellant demonstrated an average decibel threshold of 20 in both ears.  As noted above, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley, supra; see also 38 C.F.R. § 3.385.  

Further, the Board observes that the June 28, 1973 audiogram was performed during a period of ACDUTRA.  Accordingly, service connection may be established whether the appellant's bilateral hearing loss was the result of an in-service disease or injury.  As noted above, the Veteran's asserted in-service noise exposure, an injury, has been demonstrated.  

In sum, the record reflects that the appellant was exposed to acoustic trauma and demonstrated a hearing loss during his service in the Army National Guard.  In light of above, resolving all doubt in the appellant's favor, the Board concludes that service connection for bilateral hearing loss is warranted.  See Gilbert, supra; 38 U.S.C.A. § 5107(b).  





ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


